Citation Nr: 0706013	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  02-06 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to July 1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 decision by the RO in Winston- 
Salem, North Carolina, which in pertinent part denied service 
connection for a right knee disorder.

In accordance with his request, the appellant was scheduled 
to appear before a Veterans Law Judge from the Board at a 
hearing to be held at the RO in April 2003, but he failed to 
appear for this hearing without explanation.  He has not 
requested that the hearing be rescheduled.  Therefore, his 
request for such a hearing is considered withdrawn.  
38 C.F.R. § 20.704(d) (2006).

In decisions dated August 2003, July 2004 and July 2006, the 
Board remanded this issue for further development.


FINDING OF FACT

A current right knee disorder was first demonstrated years 
after service and is not related to a disease or injury in 
service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service and arthritis of the right knee cannot be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1131, 1112, 
1113, 1137 (West 2002 & Suppp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in June 2004, the agency of original 
jurisdiction (AOJ) notified the veteran of the evidence 
needed to substantiate his claim for service connection.  

The June 2004 VCAA notification letter satisfied the second 
and third elements of the duty to notify by informing the 
veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them. 

With respect to the fourth element, the June 2004 VCAA letter 
contained a notation that the veteran was to let VA know if 
he had any other information or evidence that he thought 
would support his claim.  This statement served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claims on appeal.  In a July 2006 statement, the 
veteran's representative stated that issue was ready for 
appeal, thereby demonstrating the veteran's actual knowledge 
of the need to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The first three elements of Dingess notice are satisfied by 
the June 2004 letter.  The veteran received notice about the 
evidence needed to establish a rating and an effective date 
in a July 2006 letter.

There were timing deficiencies with the June 2004 and July 
2006 letters, because they were provided after the initial 
denial in September 2001.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The timing deficiencies were remedied 
by the readjudication of the claim after the notice was 
provided.  Id.

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained all records of treatment reported by the 
veteran; including service medical records, VA Medical Center 
records and private medical records.  

Additionally, per the July 2006 Board remand, the veteran 
underwent a comprehensive VA examination in September 2006.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Additionally, for veterans who have served 90 days or more of 
active service during a period of war or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's enlistment examination in April 1977 was 
negative for any abnormality of the lower extremities.

In October 1978, the veteran complained that an unspecified 
knee locked in a flexed position while he was running.  The 
veteran had tenderness along the medial joint line and mild 
knee pain. 

Also, in October 1978, the veteran presented with complaints 
of pain in his right knee and bruising on his left knee.  He 
reported being injured during a field exercise.  The treating 
doctor noted that the veteran had right knee pain to the 
medial aspect of his pre-patella bursa and mild effusion 
drainage.  The diagnosis was trauma to the pre-patella bursa.

In April 1980, the veteran presented with complaints of 
trauma to his right knee and first toe after he fell while 
running.  The diagnosis was a superficial abrasion.

In June 1998, the veteran presented to Coastal Arthritis and 
Rheumatism Associates with complaints of pain in his hips and 
knees.  The veteran reported intermittent tingling in his 
right knee that sometimes made it difficult for him to walk.  
The diagnosis was pain of uncertain etiology.  The treating 
doctor stated that the veteran did have insulin dependent 
diabetes mellitus (IDDM) with complications including 
pancreaitis that certainly could cause him to have early 
degenerative joint disease.

In March 1999, the veteran presented to a VA Medical Center 
(VAMC) with complaints of right knee pain.  He reported a 
history of diabetes and arthritis.  He stated that for the 
past year he experienced worsening right knee pain as he had 
episodes of locking and occasional falling.  While he had no 
previous surgery, he did have a motor vehicle accident in 
1978.

An MRI in May 1999 at the VAMC revealed findings that were 
suspicious for a meniscal tear.

The veteran presented to the VAMC orthopedic clinic in May 
2000.  He stated that he had right knee pain for the past six 
to ten years.  He stated that his knee had been "beat up" 
in service but he denied any particular trauma.  He was 
involved in a motor vehicle accident in July 1999 but 
indicated that the pain was present before that.  

In November 2000, the veteran underwent a right knee 
arthroscopy and debridement of his medial meniscus.  The 
operation revealed a right knee meniscal tear.

In January 2001, the veteran presented to the VAMC Outpatient 
Clinic for status post right knee arthroscopy.  The veteran 
had multiple chondral lesions and continued to have pain.  
The diagnosis was right knee osteoarthritis.  He would need a 
total knee replacement but he was currently too young for 
this procedure.  

In February 2004, the veteran underwent a VA examination.  
The examiner noted that the veteran did not have an etiology 
determined for his knee complaint as there were no specific 
documented knee injuries.  The veteran reported pain and an 
inability to move around.  The diagnosis was mild early 
arthritis of the right knee.  The examiner concluded that 
this could not be related to the veteran's service.

In a July 2004 addendum, the examiner stated that a review of 
the records indicated that the veteran's arthroscopy in 
November 2000 showed patellofemoral/trochlear cartilage 
lesions.  However, the examiner again stated that it was not 
at least as likely that the veteran's knee condition was due 
to his service.

On the VA examination in September 2006, the examiner noted 
that the veteran's records showed that he was in a motor 
vehicle accident in 1979, but that there was no mention of 
his knee in the treatment reports for this incident.  The 
examiner noted the service medical records showing treatment 
for knee complaints.  The veteran reported that he had a 
couple of falls or near falls while in the military.  He 
reported current right knee pain that gave him trouble 
walking.  His knee gave out and he had constant pain.  The 
veteran reported the onset of pain occurred in approximately 
1982.  The diagnosis was osteoarthritis of the right knee, 
especially of the medial joint.  

The examiner concluded that it was as least as likely as not 
that the veteran's right knee complaint was not related to 
his military service.  There was a long time lag between the 
onset of new knee symptoms and his service as it was greater 
than 15 years.  The veteran had expected degenerative joint 
disease and degenerative meniscus for a middle aged man with 
osteoarthritis.  During the veteran's service, there was no 
surgery required and no diagnosis of a meniscal tear.

Analysis

With regard to the elements of service connection, the 
veteran has a present disability as there is a current 
diagnosis of osteoarthritis of the right knee.

The element of an in-service injury is satisfied as service 
medical records show that the veteran presented with right 
knee complaints in October 1978 and April 1980 during his 
active duty.  

The remaining question is whether the current disability can 
be linked to disease or injury in service.  

The evidence in favor of such a link consists mainly of the 
veteran's recent reports of knee pain since service.  These 
statements were, however, made in the context of his claim 
for compensation, and must be weighed against his earlier 
statements indicating that the post-service knee symptoms 
began many years after service.

Also weighing against a nexus is the fact that the veteran 
did not seek treatment for knee symptoms until approximately 
15 years after service (reporting that symptoms had begun 
only one year earlier). 

The veteran is not a medical professional competent to render 
an opinion on matters of medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 

The 2004 medical opinion was against a link between the 
current right knee disability and service.  This opinion did 
not consider evidence of in-service knee symptoms, and is 
therefore of limited probative value.

The September 2006 opinion was the product of a review of the 
medical records and considered an accurate history.  It is 
the only fully informed medical opinion in the record.  As 
such, it is the most probative evidence.  That opinion is 
against a link between a current knee disability and service.

The veteran's representative has argued that the only right 
knee injury occurred in service, and therefore, VA must find 
that the current disability is related to that injury and 
hence, to service.  Assuming arguendo, that the only injury 
was in service, the Board must rely on the competent medical 
evidence.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Lay 
persons would not be competent to say that the current 
disability is the result of an injury in service.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993) (lay persons are not 
competent to express opinions as to medical causation).  At 
this point there is no competent medical opinion relating the 
current disability to an injury in service.

While the current arthritis is recognized as a chronic 
disease, that disease was not identified in service, and 
there is no evidence of arthritis to a compensable degree 
within one year after service.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006) (providing that to be present to 
a compensable degree, arthritis must be demonstrated on X-ray 
examination).  Service connection, therefore, cannot be 
established on a presumptive basis.  38 U.S.C.A. § 1112, 
1113, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

Because there is no competent evidence linking a current 
right knee disability to a disease or injury in service, and 
the record does not show arthritis until many years after 
service, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection.  As 
such, the benefit of the doubt rule is not for application 
and the claim is denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right knee disorder 
is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


